UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7669


LONNELLE ANTWON LANGLEY,

                      Plaintiff – Appellant,

           v.

UNKNOWN,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:16-cv-00599-AWA-DEM)


Submitted:   February 16, 2017            Decided:   February 22, 2017


Before GREGORY, Chief Judge,       DUNCAN,      Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lonnelle Antwon Langley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lonnelle Antwon Langley appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b)(1) (2012).         We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         Langley v. Unknown, No. 2:16-cv-00599-

AWA-DEM (E.D. Va. Nov. 4, 2016).               We deny Langley’s pending

motions, including his motions for a transcript at Government

expense,   to   add   party    names   of    the   unknown   district   court

defendants and to add parties.             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                   AFFIRMED




                                       2